Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is responsive to the application filed 12/6/2018.
2.	Claims 1-8 are pending in this application. Claims 1 and 8 are independent claims. This action is made Non-Final.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaji (JP 5533662 B2 2014.6.25) in view of Poole (US 2013/0044927).


Regarding claim 1, Kaji discloses an information processing device comprising: 
a plurality of identifiers; and a hardware processor that: customizes evaluation data used when evaluating discrimination accuracy of the plurality of identifiers; calculates the discrimination accuracy of each of the plurality of identifiers using the evaluation data customized by the hardware processor; and selects one identifier out of the plurality of identifiers as an identifier used for discrimination based on a calculation result by the hardware processor (see paragraphs [0027]-[0028] and [0043]-[0053]; e.g., an identifier 3a to identify the class to which the input data belongs. The characteristic quantity of the medical image photographed in the medical institution as the learning data for customization is input to the existing and new discriminators).

Kaji does not expressly disclose discriminating whether abnormal data that is information indicating an abnormal value is included in treatment data and detects the abnormal data.
However, Poole discloses detecting abnormality with respect to medical images is well known at the time of filing the present application, and is generally performed in diagnosis of medical images (see fig 2 and paragraphs [0077]).

Regarding claim 2, Kaji discloses wherein the hardware processor adopts the treatment data collected at a medical institution in which the identifier is used as the evaluation data (see paragraphs [0027]-[0028] and [0043]-[0053]).

Regarding claim 3, Kaji discloses wherein the hardware processor adopts the treatment data collected at one or a plurality of medical institutions which is not a medical institution in which the identifier is used as the evaluation data (see claim 1 above).  

Regarding claim 4, Kaji discloses wherein the hardware processor adopts the treatment data erroneously discriminated by a currently used identifier as the evaluation data (see claim 1 above). 

Regarding claim 5, Kaji discloses wherein the hardware processor classifies a plurality of evaluation data according to an evaluation characteristic, and adopts one or a plurality of evaluation data groups classified to the evaluation characteristic specified according to a situation of a medical institution in which the identifier is used as the evaluation data used when evaluating the discrimination accuracy of the plurality of identifiers (see paragraphs [0027]-[0028] and [0043]-[0053]). 

Regarding claim 6, Kaji discloses a data generator that generates different data common in characteristic to the treatment data erroneously discriminated by a currently used identifier, wherein the plurality of identifiers is updated by learning the data generated by the data generator as learning data (see paragraphs [0027]-[0028] and [0043]-[0053]).

Regarding claim 7, Kaji discloses a display, wherein the hardware processor controls the display, and allows the display to display information on the discrimination accuracy calculated for the plurality of identifiers (see paragraphs [0027]-[0028] and [0043]-[0053]). 

	Claim 8 is similar in scope to claim 1 and is therefore rejected under similar rationale.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAWN N TILLERY whose telephone number is (571)272-6480. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHAWN N TILLERY/Primary Examiner, Art Unit 2174